United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-40299
                         Conference Calendar



JERRY DON KING,

                                     Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; GARY L. JOHNSON; JERRY GROOMS, Chaplain;
ALEX TAYLOR, Assistant Chaplain,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:99-CV-122
                        --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Jerry Don King, Texas prisoner no. 596933, moves this court

for the provision of transcripts at government expense and for a

restraining order pending appeal.    King’s notice of appeal is

effective only as to the denial of post-trial motions filed under

FED. R. CIV. P. 60(b).   King has shown no particularized need for

transcripts at government expense because no reference to the

transcripts is needed to determine that King does not advance any

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 03-40299
                                    -2-

argument relative to the denial of those motions.         See Harvey v.

Andrist, 754 F.2d 569, 571 (5th Cir. 1985).        The motion for

transcripts is DENIED.

     King’s motion for a restraining order pending appeal is also

DENIED.   FED. R. APP. P. 8.

     King has not timely appealed the dismissal of his underlying

42 U.S.C. § 1983 action, and he advances no argument relative to

the denial of his post-trial motions.         King’s appeal is without

arguable merit and is therefore frivolous.         See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).      Because the appeal is

frivolous, it is DISMISSED.      See 5TH CIR. R. 42.2.

     ALL MOTIONS DENIED; APPEAL DISMISSED.